In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
               ___________________________
                    No. 02-20-00069-CV
               ___________________________

IN RE NORTHWEST INDEPENDENT SCHOOL DISTRICT, Relator




                       Original Proceeding
                         Tarrant County
                 Trial Court No. 153-315355-20


        Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
               Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered “Relator’s Unopposed Motion to Dismiss” and is of

the opinion that the petition should be dismissed. Accordingly, relator’s petition for

writ of mandamus is dismissed. Further, this court has considered the real parties in

interests’ “Motion for Clarification” and that motion is denied.

                                                      Per Curiam

Delivered: March 16, 2020




                                           2